 In the Matter Of GOSHENMANUFACTURING COMPANYandLOCAL155,UNITEDFURNITURE WORKERS OF AMERICA, C. I.O.Case No. C-1983.-Decided October31, 1941Jurisdiction:furniture manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Russell Packard,for the Board.Messrs.Wallace W. MehlandRobert E. Jones,andMr. Robert M.Rink,of Goshen, Ind., for the Company.Messrs. Fred Fulford, Charles Kaslly,andOliver A. Switzer,ofSouth Bend, Ind., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by Local 115, United FurnitureWorkers of America, C. I. 0., herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Thirteenth Region (Chicago, Illinois),:issued,its com-plaint, dated August 6, 1941, against Goshen Manufacturing Company,Goshen, Indiana, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor'practicesaffecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompanied bya notice of hearing, were duly served upon the respondent and theUnion.Concerning the unfair labor practices, the complaint. alleged, insubstance, that the respondent discharged Adrian Berkman, on May 8,1941, because he joined and assisted the Union and engaged in otherconcerted activities for the purposes of collective bargaining and othermutual aid and protection and thereafter refused to reinstate saidemployee, and that by these acts the respondent interfered with, re-36 N. L. R. B., No. 131.616 GOSHENMANUFACTURING COMPANY617strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.On or about August 29, 1941,1 the respondent filed an answerwherein it admitted the allegations of the complaint concerning thecharacter of its business, denied that it had engaged in the allegedunfair labor practices, and interposed affirmative defenses to theallegations of unfair labor practices.Pursuant to notice, a hearing was begun on September 25, 1941,2 atGoshen, Indiana, before William P. Webb, the Trial Examiner dulydesignated by the Chief Trial Examiner.The respondent, the Union,and the Board were represented and participated in the hearing.During the course of the hearing, on September 26, 1941, the respond-ent, the Union, and counsel for the Board entered into a stipulation insettlement of the case.This stipulation provides as follows :It being I the desire of the parties to conclude all proceedingsbefore the Board in this case; it is hereby stipulated and agreedby and between The Goshen Manufacturing Company, hereinaftercalled the "respondent", Local, 155, United Furniture Workers ofAmerica, C. I. 0., hereinafter called the "union", and RussellPackard, attorney, National Labor Relations Board, hereinaftercalled the "Board", that:IUpon an amended charge filed by the union on August 6, 1941,the Board, through its acting regional director for the ThirteenthRegion, acting pursuant to authority granted in Section 10 (b)of the National Labor Relations Act, hereinafter called the "Act",and acting pursuant to its Rules and Regulations, Series 2 asamended, issued its complaint and notice of hearing on August 6,1941, in the above entitled matter.IIRespondent and the union acknowledge service of the com-plaint, notice of hearing, amended charge and a copy of theBoard's Rules and Regulations, Series 2 as amended, and herebyexpressly waive further pleadings, hearing, and the making offindings of fact, and conclusions of law by the Board.IIIRespondent concedes that its operations affect commerce withinthe meaning of Sections 2 (6) and (7) of the Act.'The date for filing an answer was extended by the Regional Director on the respondent'smotion.$The opening of the hearing was continued by the Regional Director from August 18,1941,to September 25, 1941, on motion by the respondent. 618DECISIONS OF NATIONALLABOR RELATIONS BOARDIVThe union is a labor organization within the meaning of Section2 (5) of the Act.This stipulation, together with the amended charge, complaint,notice of hearing, a copy of the Board's Rules and Regulations,Series 2 as amended, Respondent's answer, and a ' copy of thestipulation entered into on August 8th, 1941, between respondentand Russell Packard, concerning the interstate operations ofrespondent, may be filed with the chief trial examiner of the BoardatWashington, D. C., and when so filed shall constitute the entirerecord in this case.VIThis stipulaion is entered into for the purpose of arranginga settlement of the matter in controversy and in doing so respond-ent denies that it has at any time engaged in the unfair labor prac-tices alleged in the complaint, or any of them, and the union assertsthat the respondent has engaged in said unfair labor practice. Itis further agreed and stipulated that the order set forth in para-graph VII below shall be entered without any findings of factthat respondent has engaged in any unfair labor practices, or anyof them, as alleged in said complaint.VIIIt is further stipulated and agreed that uponthe entire recordin this case, as set forth in paragraph V hereof, an Order maybe forthwith entered by the Board, providingas follows1.Respondent, The Goshen Manufacturing Company,its offi-cers, agents,successors,and assigns, shall not :(a) In any manner interfere with, restrain, or coerce itsemployees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 ofthe National Labor Relations Act;(b)Discourage membership in Local 155, United FurnitureWorkers of America, C. I. G., or any other labor organizationof its employees by discharging, laying off, or refuse [refusing]to reinstate any of its employees because of membership or activ-ity in any such labor organization or because of the exercise by GOSHEN MANUFACTURING COMPANY619any of its employees of their right to engage in concerted activ-ities for the purpose of collective bargaining or other mutual'aid or protection;2.The respondent, its officers, agents, successors and assignsshall take the following affirmative action to effectuate the policiesof the Act;(a)Pay to Adrian Berkman the sum of $395.00 in lieu ofreinstatement and back pay to which he may be entitled byreason of his discharge by respondent.(b)Post immediately at conspicuous places throughout itsplant and maintain for a period of at least sixty (60) days fromthe posting, notices stating, (1) that the respondent will notengage . in the conduct set forth in paragraph 1 . (a) and (b)hereof; (2) that the respondent will take the affirmative afore-said action; and (3) that respondent's employees are free tobecome or remain. members of Local 155, United FurnitureWorkers of America, C. I. 0., and that the respondent will notdiscriminate against any employee because of membership oractivity in that organization or any other labor organization;(c)Notify the regional director for the thirteenth region inwriting within ten days from the date of this order what stepsrespondent has taken to comply therewith.VIIIIt is further stipulated and agreed that upon application bythe Board any appropriate Circuit Court of Appeals in the UnitedStates may enter its decree enforcing the Order of the Board inthe form above set forth, and all parties hereby waive furthernotice of the application for or the entry of such decree and theright to contest the entry of such court decree.IXThis stipulation shall take effect upon its approval by theBoard.XThis stipulation contains the entire agreement between theparties, there being no agreement of any kind, verbal or other-wise which varies, alters, or adds to this stipulation.On October 10, 1941, the Board issued its order approving the abovestipulation, making it a part of the record in the case, and pursuanttoArticle II', Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, transferring the proceeding 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Board for the purpose of entry of a decision and order by theBoard pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following.:FINDINGS OF FACTI.THE BUSINESSOF TIMERESPONDENTGoshen Manufacturing Company, an Indiana corporation havingits office and principal place of business in Goshen, Indiana, is engagedin the manufacture, distribution, and sale of lawn and porch furni-ture, playground equipment, ladders, ironing boards, and toys.Dur-ing 1940 the respondent used approximately 2,000,000 feet of lumber,all of which was obtained from points outside the State of Indiana,and approximately 60 tons of steel, a large percentage of which wasobtained from points outside the State of Indiana.During the sameperiod the respondent manufactured about $485,000 worth of its prod-ucts, approximately 99 per cent of which was sold and shipped topoints outside the State of Indiana and to foreign countries.The respondent admits that it is engaged in commerce within themeaning of the Act.We find that the above-described operations constitutea continuous.flow of trade, traffic, and commerce among the several States and withforeign countries..ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the National.Labor Relations Act, the National Labor Relations Board herebyorders that :1.Respondent, the Goshen Manufacturing Company, itsofficers,.agents, successors,and assigns, shall not:(a) In any manner interfere with, restrain, or coerce its employeesin the exercise of their right to self-organization, to form, join, orassistlabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protectionas guaranteedin Section 7 of the National Labor Relations Act;(b)Discourage membership in Local 155, United Furniture Work-ers of America, C. I. 0., or any other labor organization of its em-ployees by discharging, laying off, or refuse [refusing] to reinstateany of its employees because of membership or activity in any suchlabor organization or because of the exercise by any of its employeesof their right to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection; GOSHEN MANUFACTURING COMPANY6212.The respondent, its officers, agents, successors and assigns shalltake the following affirmative action to effectuate the policies of theAct;(a)Pay to Adrian Berkman the sum of $395.00 in lieu of reinstate-ment and back pay to which he may be entitled by reason of hisdischarge by respondent.(b)Post immediately at conspicuous places throughout its plantand maintains for a period of at least sixty (60) days from the dateof posting, notices stating, (1) that the respondent will not engage inthe conduct set forth in paragraph 1 (a) and (b) hereof; (2) that therespondent will take the affirmative aforesaid action; and (3) thatrespondent's employees are free to become or remain members of Local155,United Furniture Workers of America, C. I. 0., and that therespondent will not discriminate against any employee because- ofmembership or activity in that organization or any other labororganization;(c)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsrespondent has taken to comply therewith.